Exhibit 10.59

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (this “Agreement”), dated as of August 18, 2014, among
the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Alion Science and Technology Corporation, as
borrower (“Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and assigns, is referred to hereinafter as
a “Lender”), and Wells Fargo as Administrative Agent, Sole Lead Arranger and
Sole Book Runner, the Lender Group has agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
(a) each Grantor (other than Borrower) has agreed to guaranty the Guarantied
Obligations, and (b) pursuant to that certain First Lien Pledge and Security
Agreement of even date herewith by and among the Grantors and Wilmington Trust,
National Association, as collateral agent (the “Collateral Agent”) (as amended,
restated, supplemented, or otherwise modified from time to time the “Security
Agreement”), each Grantor has agreed to grant to the Collateral Agent, for the
benefit of Agent, the Lender Group and the other Secured Parties (as defined in
the Security Agreement) a continuing security interest in and to the Collateral
in order to secure the prompt and complete payment, observance and performance
of, among other things, the Secured Obligations; and

 

WHEREAS, each Grantor is a Subsidiary of Borrower and, as such, will benefit by
virtue of the financial accommodations extended to Borrower by the Lender Group.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions; Construction.

 

(a)                                 All initially capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto).  In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

(i)                                     “Agent” has the meaning specified
therefor in the preamble to this Agreement.

 

(ii)                                  “Agent-Related Persons” means Agent,
together with its Affiliates, officers, directors, employees, attorneys, and
agents.

 

(iii)                               “Agreement” has the meaning specified
therefor in the preamble to this Agreement.

 

(iv)                              “Bank Obligations” has the meaning specified
therefor in the Credit Agreement.

 

(v)                                 “Bank Product Obligations” has the meaning
specified therefor in the Credit Agreement.

 

(vi)                              “Bank Product Provider” has the meaning
specified therefor in the Credit Agreement.

 

(vii)                           “Borrower” has the meaning specified therefor in
the recitals to this Agreement.

 

(viii)                        “Collateral” has the meaning specified therefor in
the Security Agreement.

 

(ix)                              “Collections” has the meaning specified
therefor in the Credit Agreement.

 

(x)                                 “Commitments” means the commitments of the
Lenders to make loans under the Credit Agreement.

 

(xi)                              “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute.

 

(xii)                           “Credit Agreement” has the meaning specified
therefor in the recitals to this Agreement.

 

(xiii)                        “Equity Interest” has the meaning specified
therefor in the Credit Agreement.

 

(xiv)                       “Event of Default” has the meaning specified
therefor in the Credit Agreement.

 

(xv)                          “Excluded Swap Obligation” means, with respect to
any Guarantor, any Swap Obligation if, and to the extent that, all or a portion
of the Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.

 

2

--------------------------------------------------------------------------------


 

If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

 

(xvi)                       “Grantor” and “Grantors” have the respective
meanings specified therefor in the preamble to this Agreement.

 

(xvii)                    “Guarantied Obligations” means all of the Bank
Obligations (including any Bank Product Obligations) now or hereafter existing,
whether for principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), or otherwise, and any and
all expenses (including reasonable counsel fees and expenses) incurred by Agent,
any other member of the Lender Group, or any Bank Product Provider (or any of
them) in enforcing any rights under the any of the Loan Documents; provided,
that Guarantied Obligations shall not include expenses incurred by any member of
the Lender Group other than Agent with respect to (i) disputes solely between or
among the Lenders that do not involve any acts or omissions of any Loan Party,
or (ii) disputes solely between or among the Lenders and their respective
Affiliates that do not involve any acts or omissions of any Loan Party (it being
understood and agreed that the Guarantied Obligations shall include expenses
incurred by Agent (but not the Lenders) relative to disputes between or among
Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand).  Without limiting the generality of the
foregoing, Guarantied Obligations shall include all amounts that constitute part
of the Guarantied Obligations and would be owed by Borrower to Agent, any other
member of the Lender Group, or any Bank Product Provider but for the fact that
they are unenforceable or not allowable, including due to the existence of a
bankruptcy, reorganization, other Insolvency Proceeding or similar proceeding
involving Borrower or any guarantor; provided that, anything to the contrary
contained in the foregoing notwithstanding, the Guarantied Obligations shall
exclude any Excluded Swap Obligation.

 

(xviii)                 “Guarantor” means each Grantor other than Borrower.

 

(xix)                       “Guaranty” means the guaranty set forth in Section 2
hereof.

 

(xx)                          “Insolvency Proceeding” has the meaning specified
therefor in the Credit Agreement.

 

(xxi)                       “Joinder” means each Joinder to this Agreement
executed and delivered by Agent and each of the other parties listed on the
signature pages thereto, in substantially the form of Annex 1.

 

(xxii)                    “Lender Group” has the meaning specified therefor in
the Credit Agreement.

 

(xxiii)                 “Lender” and “Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.

 

(xxiv)                “Lender-Related Person” means, with respect to any Lender,
such Lender, together with such Lender’s Affiliates, officers, directors,
employees, attorneys, and agents.

 

3

--------------------------------------------------------------------------------


 

(xxv)                   “Loan Documents” has the meaning specified therefor in
the Credit Agreement.

 

(xxvi)                “Participant” has the meaning specified therefor in the
Credit Agreement.

 

(xxvii)             “Person” has the meaning specified therefor in the Credit
Agreement.

 

(xxviii)          “Secured Obligations” means each and all of the following: 
(A) all of the present and future obligations of each of the Grantors arising
from, or owing under or pursuant to, this Agreement (including the Guaranty),
the Credit Agreement, or any of the other Loan Documents, (B) all Bank Product
Obligations, and (C) all other Bank Obligations of Borrower and all other
Guarantied Obligations of each Guarantor (including, in the case of each of
clauses (A), (B) and (C), reasonable attorneys fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding); provided that, anything to the contrary
contained in the foregoing notwithstanding, the Secured Obligations of the
Guarantors shall exclude any Excluded Swap Obligation.

 

(xxix)                “Swap Obligation” means, with respect to any Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1(a)(47) of the Commodity
Exchange Act.

 

(b)                                 Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations or the
Guarantied Obligations shall mean (i) the payment or repayment in full in
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Group Expenses that
have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee), (ii) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (iv) the receipt by Agent of cash collateral in order
to secure any other contingent Secured Obligations or Guarantied Obligations for
which a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agent or a Lender at the time that are
reasonably expected to result in any loss, cost, damage or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent Secured
Obligations or Guarantied Obligations, (v) the payment or repayment in full in
immediately available funds of all other Secured Obligations or Guarantied
Obligations (as the case may be) (including the payment of any termination
amount then applicable (or which would or could

 

4

--------------------------------------------------------------------------------


 

become applicable as a result of the repayment of the other Bank Obligations)
under Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification obligations, (B) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (vi) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

 

(c)                                  All of the schedules and exhibits attached
to this Agreement, if any, shall be deemed incorporated herein by reference.

 

2.                                      Guaranty.

 

(a)                                 In recognition of the direct and indirect
benefits to be received by Guarantors from the proceeds of the Revolving Loans,
the issuance of the Letters of Credit, and the entering into of the Bank Product
Agreements and by virtue of the financial accommodations to be made to Borrower,
each of the Guarantors, jointly and severally, hereby unconditionally and
irrevocably guarantees as a primary obligor and not merely as a surety the full
and prompt payment when due, whether upon maturity, acceleration, or otherwise,
of all of the Guarantied Obligations.  If any or all of the Bank Obligations
constituting Guarantied Obligations becomes due and payable, each of the
Guarantors, unconditionally and irrevocably, and without the need for demand,
protest, or any other notice or formality, promises to pay such indebtedness to
Agent, for the benefit of the Lender Group and the Bank Product Providers,
together with any and all expenses (including Lender Group Expenses) that may be
incurred by Agent or any other member of the Lender Group or any Bank Product
Provider in demanding, enforcing, or collecting any of the Guarantied
Obligations (including the enforcement of any collateral for such Guarantied
Obligations or any collateral for the obligations of the Guarantors under this
Guaranty).  If claim is ever made upon Agent or any other member of the Lender
Group or any Bank Product Provider for repayment or recovery of any amount or
amounts received in payment of or on account of any or all of the Guarantied
Obligations and any of Agent or any other member of the Lender Group or any Bank
Product Provider repays all or part of said amount by reason of (i) any
judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including Borrower or any Guarantor), then and in each such event, each of the
Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

 

(b)                                 Additionally, each of the Guarantors
unconditionally and irrevocably guarantees the payment of any and all of the
Guarantied Obligations to Agent, for the benefit of the Lender Group and the
Bank Product Providers, whether or not due or payable by any Loan Party upon the
occurrence of any of the events specified in Section 8.04 or 8.05 of the Credit
Agreement, and irrevocably and unconditionally promises to pay such indebtedness
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
without the requirement of demand, protest, or any other notice or other
formality, in lawful money of the United States.

 

(c)                                  The liability of each of the Guarantors
hereunder is primary, absolute, and unconditional, and is independent of any
security for or other guaranty of the Guarantied Obligations, whether executed
by any other Guarantor or by any other Person, and the liability of each of the

 

5

--------------------------------------------------------------------------------


 

Guarantors hereunder shall not be affected or impaired by (i) any payment on, or
in reduction of, any such other guaranty or undertaking, (ii) any dissolution,
termination, or increase, decrease, or change in personnel by any Grantor,
(iii) any payment made to Agent, any other member of the Lender Group, or any
Bank Product Provider on account of the Bank Obligations which Agent, such other
member of the Lender Group, or such Bank Product Provider repays to any Grantor
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding (or any settlement or compromise of
any claim made in such a proceeding relating to such payment), and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (iv) any action or inaction by
Agent, any other member of the Lender Group, or any Bank Product Provider, or
(v) any invalidity, irregularity, avoidability, or unenforceability of all or
any part of the Bank Obligations or of any security therefor.

 

(d)                                 This Guaranty includes all present and
future Guarantied Obligations including any under transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guarantied Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Guarantied Obligations.  If such
a revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (i) no such revocation shall be effective until
written notice thereof has been received by Agent, (ii) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, Borrower, or from any other source, prior to the date
of Agent’s receipt of written notice of such revocation shall reduce the maximum
obligation of such Guarantor hereunder, and (v) any payment by Borrower or from
any source other than such Guarantor subsequent to the date of such revocation
shall first be applied to that portion of the Guarantied Obligations as to which
the revocation is effective and which are not, therefore, guarantied hereunder,
and to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder.  This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Agent
(for the benefit of the Lender Group and the Bank Product Providers) and its
successors, transferees, or assigns.

 

(e)                                  The guaranty by each of the Guarantors
hereunder is a guaranty of payment and not of collection.  The obligations of
each of the Guarantors hereunder are independent of the obligations of any other
Guarantor or Grantor or any other Person and a separate action or actions may be
brought and prosecuted against one or more of the Guarantors whether or not
action is brought against any other Guarantor or Grantor or any other Person and
whether or not any other Guarantor or Grantor or any other Person be joined in
any such action or actions.  Each of the Guarantors waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.  Any payment by any Grantor or
other circumstance which operates to toll any statute of limitations as to any
Grantor shall operate to toll the statute of limitations as to each of the
Guarantors.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Each of the Guarantors authorizes Agent,
the other members of the Lender Group, and the Bank Product Providers without
notice or demand, and without affecting or impairing its liability hereunder,
from time to time to:

 

(i)                                     change the manner, place, or terms of
payment of, or change or extend the time of payment of, renew, increase,
accelerate, or alter:  (A) any of the Bank Obligations (including any increase
or decrease in the principal amount thereof or the rate of interest or fees
thereon); or (B) any security therefor or any liability incurred directly or
indirectly in respect thereof, and this Guaranty shall apply to the Bank
Obligations as so changed, extended, renewed, or altered;

 

(ii)                                  take and hold security for the payment of
the Bank Obligations and sell, exchange, release, impair, surrender, realize
upon, collect, settle, or otherwise deal with in any manner and in any order any
property at any time pledged or mortgaged to secure the Bank Obligations or any
of the Guarantied Obligations (including any of the obligations of all or any of
the Guarantors under this Guaranty) incurred directly or indirectly in respect
thereof or hereof, or any offset on account thereof;

 

(iii)                               exercise or refrain from exercising any
rights against any Grantor;

 

(iv)                              release or substitute any one or more
endorsers, guarantors, any Grantor, or other obligors;

 

(v)                                 settle or compromise any of the Guarantied
Obligations, any security therefor, or any liability (including any of those of
any of the Guarantors under this Guaranty) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Grantor to
its creditors;

 

(vi)                              apply any sums by whomever paid or however
realized to any liability or liabilities of any Grantor to Agent, any other
member of the Lender Group, or any Bank Product Provider regardless of what
liability or liabilities of such Grantor remain unpaid;

 

(vii)                           consent to or waive any breach of, or any act,
omission, or default under, this Agreement, any other Loan Document, any Bank
Product Agreement, or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify, or supplement this Agreement, any other
Loan Document, any Bank Product Agreement, or any of such other instruments or
agreements; or

 

(viii)                        take any other action that could, under otherwise
applicable principles of law, give rise to a legal or equitable discharge of one
or more of the Guarantors from all or part of its liabilities under this
Guaranty.

 

(g)                                  It is not necessary for Agent, any other
member of the Lender Group, or any Bank Product Provider to inquire into the
capacity or powers of any of the Guarantors or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Bank Obligations
made or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

(h)                                 Each Guarantor jointly and severally
guarantees that the Guarantied Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any member of the Lender Group or any Bank Product Provider
with respect thereto.  The obligations of each Guarantor under this Guaranty are
independent of the Guarantied Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,

 

7

--------------------------------------------------------------------------------


 

irrespective of whether any action is brought against any other Guarantor or
whether any other Guarantor is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defense it may now or hereafter have in any way relating to, any or all of the
following:

 

(i)                                     any lack of validity or enforceability
of any Loan Document or any agreement or instrument relating thereto;

 

(ii)                                  any change in the time, manner, or place
of payment of, or in any other term of, all or any of the Guarantied
Obligations, or any other amendment or waiver of or any consent to departure
from any Loan Document, including any increase in the Guarantied Obligations
resulting from the extension of additional credit;

 

(iii)                               any taking, exchange, release, or
non-perfection of any Lien in and to any Collateral, or any taking, release,
amendment, waiver of, or consent to departure from any other guaranty, for all
or any of the Guarantied Obligations;

 

(iv)                              the existence of any claim, set-off, defense,
or other right that any Guarantor may have at any time against any Person,
including Agent, any other member of the Lender Group, or any Bank Product
Provider;

 

(v)                                 any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor;

 

(vi)                              any right or defense arising by reason of any
claim or defense based upon an election of remedies by any member of the Lender
Group or any Bank Product Provider including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any other
Grantor or any guarantors or sureties;

 

(vii)                           any change, restructuring, or termination of the
corporate, limited liability company, or partnership structure or existence of
any Grantor; or

 

(viii)                        any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or any other
guarantor or surety.

 

(i)                                     Waivers

 

(i)                                     Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require Agent, any other member of the Lender Group, or any Bank Product
Provider to (i) proceed against any other Grantor or any other Person,
(ii) proceed against or exhaust any security held from any other Grantor or any
other Person, or (iii) protect, secure, perfect, or insure any security interest
or Lien on any property subject thereto or exhaust any right to take any action
against any other Grantor, any other Person, or any collateral, or (iv) pursue
any other remedy in any member of the Lender Group’s or any Bank Product
Provider’s power whatsoever.  Each of the Guarantors waives any defense based on
or arising out of any defense of any Grantor or any other Person, other than
payment of the Guarantied Obligations to the extent of such payment, based on or
arising out of the disability of any Grantor or any other Person, or the
validity, legality, or unenforceability of the Bank Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Grantor other than payment of the Bank Obligations to the extent of such
payment.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including notices
of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation, or
incurring of new or additional Bank Obligations or other financial
accommodations.  Each of the Guarantors waives notice of any Default or Event of
Default under any of the Loan Documents.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each Grantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Bank Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.

 

(iii)                               To the fullest extent permitted by
applicable law, each Guarantor hereby waives:  (A) any right to assert against
any member of the Lender Group or any Bank Product Provider, any defense (legal
or equitable), set-off, counterclaim, or claim which each Guarantor may now or
at any time hereafter have against Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider; (B) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guarantied Obligations or any security therefor;
(C) any right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against Borrower or other guarantors or sureties; and (D) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder

 

(iv)                              No Guarantor will exercise any rights that it
may now or hereafter acquire against any Grantor or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Agent, any other member of the Lender
Group, or any Bank Product Provider against any Grantor or any other guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including the right to take or receive
from any Grantor or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Guarantied Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and all of the Commitments have been terminated. 
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence, such amount shall be held in trust for the benefit of
Collateral Agent, for the benefit of the Lender Group and the Bank Product
Providers, and shall forthwith be paid to Collateral Agent to be credited and
applied in accordance with the Intercreditor Agreement.  Notwithstanding
anything to the contrary contained in this Guaranty, no Guarantor may exercise
any rights of subrogation, contribution, indemnity, reimbursement or other
similar rights against, and may not proceed or seek recourse against or with
respect to any property or asset of, any other Grantor (the “Foreclosed
Grantor”), including after payment in full of the Bank Obligations, if all or
any portion of the Bank Obligations have been satisfied in connection with an
exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

 

(v)                                 Each of the Guarantors represents, warrants,
and agrees that each of the waivers set forth above is made with full knowledge
of its significance and consequences and that if any

 

9

--------------------------------------------------------------------------------


 

of such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective to the maximum extent permitted by law.

 

3.                                      Relation to Other Security Documents. 
The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.

 

(i)                                     Each Guarantor shall (A) in accordance
with the requirements of Section 5.16 of the Credit Agreement take reasonable
steps to ensure that all of its Account Debtors forward payment of the amounts
owed by them directly to the Designated Account, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Guarantor) into the Designated Account.

 

(ii)                                  Each Guarantor agrees that during any
Required Blockage/Collections Period, if Agent elects (i) Collateral Agent shall
have the right, on behalf of Agent and Lenders, to exercise full control over
the Designated Account pursuant to the terms of the Blocked Account Agreement,
and (ii) all payments and other Collections made to the Designated Account or
other funds received and collected by the Agent or any Lender, whether in
respect of Guarantor’s Accounts, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to the Agent and the Lenders in respect
of the Bank Obligations and therefore shall constitute the property of the Agent
and the Lenders to the extent of the then outstanding Bank Obligations.  At all
times, Borrower and the Guarantors shall have full control over the funds in the
Designated Account.

 

(iii)                               Other than (i) an aggregate amount of not
more than $500,000 at any one time, in the case of any Guarantors and
(ii) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
any Guarantor’s or its Subsidiaries’ employees, no Guarantor will, and no
Guarantor will permit its Subsidiaries to, make, acquire, or permit to exist
Permitted Investments consisting of cash, Cash Equivalents, or amounts credited
to Deposit Accounts or Securities Accounts unless Guarantor or its Subsidiary,
as applicable, and the applicable bank or securities intermediary have entered
into Control Agreements with Collateral Agent governing such Permitted
Investments in order to perfect (and further establish) Collateral Agent’s Liens
in such Permitted Investments.

 

4.                                      Credit Agreement.  In the event of any
conflict between any provision in this Agreement and a provision in the Credit
Agreement, such provision of the Credit Agreement shall control.

 

5.                                      Agent May Perform.  If any Guarantor
fails to perform any agreement contained herein, Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of Agent
incurred in connection therewith shall be payable, jointly and severally, by
Guarantors.

 

6.                                      Remedies.  Upon the occurrence and
during the continuance of an Event of Default:

 

(a)                                 Subject to the terms of the Intercreditor
Agreement, Agent may, and, at the instruction of the Required Lenders, instruct
the Collateral Agent to exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the applicable rights and remedies of a secured
party on default under the Code or any other applicable law.

 

(b)                                 Each Guarantor hereby acknowledges that the
Secured Obligations arise out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing Agent shall have the right to an
immediate writ of possession without notice of a hearing.  Agent shall have the
right

 

10

--------------------------------------------------------------------------------


 

to the appointment of a receiver for the properties and assets of each
Guarantor, and each Guarantor hereby consents to such rights and such
appointment and hereby waives any objection such Guarantor may have thereto or
the right to have a bond or other security posted by Agent.

 

7.                                      Remedies Cumulative.  Each right, power,
and remedy of Agent, any other member of the Lender Group, or any Bank Product
Provider as provided for in this Agreement, the other Loan Documents or any Bank
Product Agreement now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement, the other Loan
Documents and the Bank Product Agreements or now or hereafter existing at law or
in equity or by statute or otherwise, and the exercise or beginning of the
exercise by Agent, any other member of the Lender Group, or any Bank Product
Provider, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Agent, such other member of the
Lender Group or such Bank Product Provider of any or all such other rights,
powers, or remedies.

 

8.                                      Indemnity and Expenses.

 

(a)                                 Each Grantor agrees to pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that no Grantor shall be liable for costs and expenses
(including attorneys fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Grantors’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit under the Loan Agreement, or the use of the proceeds of the Loans or the
Letters of Credit provided in the Loan Agreement (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, each Grantor
shall have no obligation to any Indemnified Person under this Section 8(a) with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents.  This provision shall survive the termination of this
Agreement and the repayment in full of the Bank Obligations.  If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Grantors

 

11

--------------------------------------------------------------------------------


 

were required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto.  WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

(b)                                 Grantors, jointly and severally, shall, upon
demand, pay to Agent (or Agent, may charge to the Loan Account) all the Lender
Group Expenses which Agent may incur in connection with (i) the administration
of this Agreement, (ii)  the exercise or enforcement of any of the rights of
Agent hereunder or (iii) the failure by any Grantor to perform or observe any of
the provisions hereof.

 

9.                                      Merger, Amendments; Etc.  THIS
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this Agreement,
and no consent to any departure by any Grantor here from, shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Agent and each Grantor to which such amendment applies.

 

10.                               Addresses for Notices.  All notices and other
communications provided for hereunder shall be given in the form and manner and
delivered to Agent at its address specified in the Credit Agreement, and to any
of the Grantors at their respective addresses specified in the Credit Agreement
or Guaranty, as applicable, or, as to any party, at such other address as shall
be designated by such party in a written notice to the other party.

 

11.                               Continuing Security Interest: Assignments
under Credit Agreement.

 

(a)                                 This Agreement shall (i) remain in full
force and effect until the Bank Obligations have been paid in full in accordance
with the provisions of the Credit Agreement and the Commitments have expired or
have been terminated, (ii) be binding upon each Guarantor, and their respective
successors and assigns, and (iii) inure to the benefit of, and be enforceable
by, Agent, and its successors, transferees and assigns.  Without limiting the
generality of the foregoing clause (iii), any Lender may, subject to the
applicable provisions of the Credit Agreement, assign or otherwise transfer all
or any portion of its rights and obligations under the Credit Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise.  Upon
payment in full of the Secured Obligations in accordance with the provisions of
the Credit Agreement and the expiration or termination of the Commitments, the
Guaranty made shall terminate.  No transfer or renewal, extension, assignment,
or termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Guarantor to Agent nor any additional Revolving Loans or other loans made by any
Lender to Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Guarantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Guarantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Each Guarantor agrees that, if any payment
made by any Guarantor or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set, aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by Agent or any other
member of the Lender Group to such Guarantor, its estate, trustee, receiver or
any other party, including any Guarantor, under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, any provision of the Guaranty hereunder
shall have been terminated, cancelled or surrendered, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Guarantor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.

 

12.                               Survival.  All representations and warranties
made by the Grantors in this Agreement and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent, Issuing
Lender, or any Lender may have had notice or knowledge of any Default or Event
of Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

 

13.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

THE PROVISIONS OF THE INTERCREDITOR AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE
INTERCREDITOR AGREEMENT.

 

NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST WELLS FARGO, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH

 

13

--------------------------------------------------------------------------------


 

GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

 

14.                               New Subsidiaries.  Pursuant to Section 5.11 of
the Credit Agreement, certain Subsidiaries (whether by acquisition or creation)
of any Grantor are required to enter into this Agreement by executing and
delivering in favor of Agent a Joinder to this Agreement in substantially the
form of Annex 1.  Upon the execution and delivery of Annex 1 by any such new
Subsidiary, such Subsidiary shall become a Guarantor and Grantor hereunder with
the same force and effect as if originally named as a Guarantor and Grantor
herein.  The execution and delivery of any instrument adding an additional
Guarantor or Grantor as a party to this Agreement shall not require the consent
of any Guarantor or Grantor hereunder.  The rights and obligations of each
Guarantor and Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor or Grantor hereunder.

 

15.                               Agent.  Each reference herein to any right
granted to, benefit conferred upon or power exercisable by the “Agent” shall be
a reference to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers.

 

16.                               Miscellaneous.

 

(a)                                 This Agreement is a Loan Document.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

(c)                                  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

(d)                                 Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against any member of the Lender Group or
any Grantor, whether under any rule of construction or otherwise.  This
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

14

--------------------------------------------------------------------------------


 

[signature pages follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GUARANTORS:

ALION-BMH CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION-CATI CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION-IPS CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION-JJMA CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION-METI CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WASHINGTON CONSULTING, INC.

 

 

 

 

 

By:

/s/ Kevin Boyle

 

 

Name:

Kevin Boyle

 

 

Title:

Secretary

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Bruce E. Samuelsen

 

 

Name:

Bruce E. Samuelsen

 

 

Title:

President

 

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Barry Broadus

 

Name:

Barry Broadus

 

Title:

Chief Financial Officer

 

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent

 

 

 

 

 

By:

/s/ Marc Grossman

 

 

Name:

Marc Grossman

 

 

Title:

SVP

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO GUARANTY AGREEMENT
FORM OF JOINDER

 

Joinder No.          (this “Joinder”), dated as of                         ,
20      , to the Guaranty Agreement, dated as of August 18, 2014 (as amended,
amended and restated, replaced, supplemented, or otherwise modified from time to
time, the “Guaranty Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantor” and each,
individually, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of August 18, 2014
(as amended, amended and restated, replaced, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among ALION SCIENCE AND
TECHNOLOGY CORPORATION, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders” or the “Lender Group”), and Agent in its capacity as agent, in its
capacity as a Lender, and in its capacities as Sole Lead Arranger and Sole Book
Runner, Agent and the Lender Group have agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

 

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty Agreement
or, if not defined therein, in the Credit Agreement, and this Joinder shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis; and

 

WHEREAS, Grantors have entered into the Guaranty Agreement in order to induce
the Lender Group and the Bank Product Providers to make certain financial
accommodations to Borrower as provided for in the Credit Agreement, the other
Loan Documents, and the Bank Product Agreements; and

 

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 14 of the
Guaranty Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Guaranty Agreement, and the
joinder to the Guaranty Agreement by the undersigned new Guarantor or Guarantors
(collectively, the “New Guarantors”) may be accomplished by the execution of
this Joinder in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers; and

 

WHEREAS, each New Guarantor (a) is a Subsidiary of Borrower and, as such, will
benefit by virtue of the financial accommodations extended to Borrower by the
Lender Group or the Bank Product Providers and (b) by becoming a Guarantor will
benefit from certain rights granted to the Guarantors pursuant to the terms of
the Loan Documents and the Bank Product Agreements;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Guarantor hereby agrees as follows:

 

1.                                      In accordance with Section 14 of the
Guaranty Agreement, each New Guarantor, by its signature below, becomes a
“Guarantor” under the Guaranty Agreement with the same force and effect as if
originally named therein as a “Guarantor” and each New Guarantor hereby
(a) agrees to all of the terms and provisions of the Guaranty Agreement
applicable to it as a “Guarantor” thereunder and (b) represents and warrants
that the representations and warranties made by it as a “Guarantor” thereunder
are true and correct in all material respects (except that such materiality
qualifier shall not

 

--------------------------------------------------------------------------------


 

be applicable to any representations and warranties that are already qualified
or modified by materiality in the text thereof) on and as of the date hereof. 
In furtherance of the foregoing, each New Guarantor hereby jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guaranteed Obligations.  Each
reference to a “Guarantor” in the Guaranty Agreement shall be deemed to include
each New Guarantor.  The Guaranty Agreement is incorporated herein by reference.

 

2.                                      Each New Guarantor represents and
warrants to Agent, the Lender Group and the Bank Product Providers that this
Joinder has been duly executed and delivered by such New Guarantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

3.                                      This Joinder is a Loan Document.  This
Joinder may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Joinder.  Delivery of an executed counterpart of
this Joinder by telefacsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Joinder.  Any party delivering an executed counterpart of this Joinder by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Joinder but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Joinder.

 

4.                                      The Guaranty Agreement, as supplemented
hereby, shall remain in full force and effect.

 

5.                                      THIS JOINDER SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE SET FORTH IN SECTION 13 OF THE GUARANTY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GUARANTORS:

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------